DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The amendment and response filed 12/01/2020 is acknowledged.
Claims 1-4, 6-33 and 35-38, and 40-44 are pending.
Claim 44 is new.
Claims 1, 21, 23, and 36 are independent.
Claims 23-33, 35-38, and 40-43 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2018.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.

Amendment
	Claim 1 has been amended to recite an antimicrobial medical device comprising a medical matrix material having removable nanospheres or nanotubes for an antimicrobial agent to be with the removable nanospheres or nanotubes comprising calcium carbonate, silica nanoparticles or a combination thereof.
	Claim 1 is interpreted to require a combination of a medical matrix material comprising nanospheres or nanotubes comprising calcium carbonate, silica nanoparticles or a combination thereof. 
Nanospheres and nanotubes are nanomaterials (see claim 35). According to amended claim 1, the nanospheres or nanotubes are removable. The antimicrobial agent is intended to be incorporated into nanopores or nanochannels. The phrase: with the removable nanospheres or nanotubes comprising calcium carbonate, silica nanoparticles or a combination thereof is interpreted to mean the nanospheres or nanotubes possess the feature of comprising calcium carbonate, silica nanoparticles or a combination thereof. 
The recitation “removable” is interpreted to mean the nanospheres or nanotubes can be removed, but are not actually removed. Likewise the recitation “to be incorporated” does not require the antimicrobial agent to be incorporated into anything. Furthermore, according to the present application, it appears the only way antimicrobial agents can be incorporated into nanopores or nanochannels would be if the nanospheres or nanotubes were removed to form nanopore or nanochannels. Claim 1 as amended requires nanomaterials to be present in the matrix, therefore it does not appear to be possible for the claim to include nanopores, nanochannels or an antimicrobial agent arranged as per the elected invention. Since the nanospheres or nanotubes are removable thereby forming nanopores or nanochannels (see specification, 0011), and since the antimicrobial agent is “to be incorporated”, the device of claim 1 does not appear to contain antimicrobial agent, or nanopores, or nanochannels arranged as per the elected invention. 

Accordingly, amended claims 1-4 and 6-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 21, 22, and new claim 44 are treated on the merits in this action.

	
Objections/Rejections Withdrawn
The rejection of claims 1-4 and 6-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention has been withdrawn in light of Applicant’s amendment.  
The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention has been withdrawn in light of Applicant’s amendment.

The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment. 
The rejection of claims 1-4, 6-7, 9-10, and 18-20 under 35 U.S.C. 103 as being unpatentable over Mustacich, US 4343788, in view of Cook, US 20100092535 and Roorda, US 20080057101 (each cited previously) because the claims as amended are directed to withdrawn subject matter.
The rejection of claims 8, 11-13, 15, and 21-22 under 35 U.S.C. 103 as being unpatentable over Mustacich, US 4343788, in view of Cook, US 20100092535 and Roorda, US 20080057101 as applied to claims 1-4, 6-7, 9-10, and 18-22 above, and further in view of Desai, US 20120114734 (each cited previously) has been withdrawn because claims 8, 11-13, and 15 are directed to withdrawn subject matter by virtue of their dependence on claim 1. The rejection has been withdrawn with respect to claims 21 and 22 since, upon further consideration, this rejection redundant.
The rejection of claims 14, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Mustacich, US 4343788, in view of Cook, US 20100092535 and Roorda, US 20080057101 as applied to claims 1-4, 6-7, 9-10, and 18-22 above, and further in view of Gaube, US 20120078203 A1 has been withdrawn because claims 14, 16, and 17 are directed to withdrawn subject matter by virtue of their dependence on claim 1. 

Maintained/New Rejections Responsive to Applicant’s Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Mustacich, US 4343788, in view of Cook, US 20100092535 and Roorda, US 20080057101 (each cited previously).

Mustacich teaches medical devices, e.g., catheters, wound dressings and the like, comprising a matrix material including antimicrobial agents incorporated therein (Mustacich, Title, abstract). Applicable to claims 2-3, Mustacich teaches wherein the matrix is silicone, e.g., medical grade polydimethylsiloxane, i.e., silicone rubber (Mustacich, e.g., c7:l21-36, example 1). Mustacich does not expressly teach the matrix comprising nanopores or nanochannels.
Cook teaches nanoporous drug delivery systems (Title) including medical devices comprising a nanoporous surface and at least one bioactive agent wherein nanopores serve as reservoirs for controlled release of drugs (Cook, e.g., Abstract). Similar to Mustacich, Cook teaches drugs include antibiotics, i.e., antimicrobial agent (Cook, e.g., claim 11). The nanoporous substrate comprises a continuous phase, i.e., matrix (Cook, e.g., 0035, 0058). Applicable to claims 2-3 and similar to Mustacich, the matrix may comprise silicone polymers or copolymers which 
Cook teaches the nanopores offer improvements including unique physical properties, e.g., increased surface area to volume ratio, increased drug loading and improved control of drug release rate, e.g., increase the surface area of the device thereby allowing higher amounts of drug loading (Cook, e.g., 0021-0024).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to improve devices as understood from Fuller using techniques known from Cook to improve the devices in the same way. The skilled artisan would have been motivated to improve devices as understood from fuller by incorporating nanopores as suggested by Cook to improve the surface area to volume ratio, increase drug loading and improve control of drug release rate as suggested by Cook. The skilled artisan would have had a reasonable expectation of success because each of the documents teach improvements to implantable medical materials useful for drug delivery.
The combined teachings of Mustacich and Cook teach medical devices comprising a matrix material having nanopores or nanochannels, the comprising a matrix material including antimicrobial agents incorporated therein, but do not expressly teach the nanopores or nanochannels comprise calcium carbonate, silica nanoparticles or a combination thereof. 
  Roorda teaches medical devices comprising porous materials comprising therapeutically effective amounts of active agent (Roorda, e.g., abstract, claim 1) wherein the pores further comprise an elution rate controlling matrix in combination with the therapeutically effective amount of active agent (Roorda, e.g., 0027, 0054, 0058). Rate controlling matrices may include liposomes that contain the active agent and/or disintegrating agents such as calcium carbonate 
Roorda teaches the rate controlling matrix comprising calcium carbonate and/or silica as disintegrating agents (Roorda, e.g., 0097). The disintegrating agent facilitates dissolution of the active and matrix from the rate controlling matrix. This appears to meet the limitation of dissolvable nanopores or nanochannels as claimed because Roorda teaches modifying the pores acting as a drug reservoir with a matrix which enables control over dissolution of the drug from the pores.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to improve a device and material as understood from Mustacich and Cook using techniques known from Roorda to improve the devices and materials in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to further modify a nanoporous material and device as understood from Mustacich and Cook by incorporating calcium carbonate in the pores with the antimicrobial agent to improve control over release of the antimicrobial agent from the pores within the matrix material as suggested by Roorda. The skilled artisan would have had a reasonable expectation of success because each document teaches improvements to antimicrobial containing medical devices.
Applicable to claims 21-22, Cook teaches the matrix including nanoporous regions or otherwise nanostructured regions on at least a portion of the surface (Cook, e.g., 0071).
. 

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered. However, claim 1 has been withdrawn as being directed to non-elected Group II. 
Applicant’s arguments with respect to claim 8 have been considered. However, claim 8 has been withdrawn by virtue of its dependence on claim 1. 
Applicant’s arguments with respect to claim 21 have been considered. Applicant has argued the only rejection under 35 USC 103 for this claim is where the office action cites Cook ¶ 0071. Applicant has argued the application describes nanochannels having a diameter ranging from about 50 to about 200 nm, or about 100nm to about 200 nm, and lengths from 100 nm to about 2 micron. Applicant has argued Cook, ¶ 0071 does not disclose nanochannels.
This argument is unpersuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nanochannels having a diameter ranging from about 50 to about 200 nm, or about 100nm to about 200 nm, and lengths from 100 nm to about 2 micron) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, as pointed out in the previous response to arguments, Cook teaches nanopores and nanopores having a depth which appear to be the same as nanochannels as claimed (Cook, e.g., 0075) for improving controlled release of drugs from the device. Cook clearly teaches the dimensions of the nanopores or nanostructured regions, including the depth may be varied to optimize the volume for loading drugs, e.g., relatively deep nanopores enables loading higher amounts of drugs or slower release times (Cook, e.g., 0075). There does not appear to be a clearly identifiable distinction between nanochannels and nanopores as taught by Cook. Elsewhere, Cook teaches interconnected nanopores (Cook, e.g., 0022), wherein the interconnected nanopores may form a network of tortuous paths which may also be considered as nanochannels.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s arguments regarding the combination of references have been given full consideration. Applicant has argued that combining Roorda with Cook would change the principle of operation of the prior art reference being modified. Applicant has argued Roorda teaches a porous surface with an elution rate controlling matrix that is disposed within a porous material (Roorda, e.g., 0027). Applicant has argued Cook controls the rate of release of an agent through the placement of active agent at different locations within the device, e.g., Cook, ¶ 0071 teaches placing an agent on a structure’s inner, luminal surface, and a second agent on the outer abluminal surface to apply two different agents at different rates. Applicant has argued that if the teachings of Roorda were applied to Cook, Cook would no longer operate as disclosed in its specification.
This argument is unpersuasive. 
The argument does not explain how applying a rate controlling matrix to the porous material of Mustacich and Cook would require that Cook would no longer operate as disclosed at Cook, 0071. The teachings of Cook are not limited to the embodiment of the stent in ¶ 0071. Cook was expressly concerned with controlling rate of release of active agents from the nanoporous 
Cook teaches the nanopores act as reservoirs for the drugs that are controllably released (Cook, e.g., Abstract). Similarly, Roorda teaches active agent disposed within the pores of the porous body in a rate controlling matrix including excipients such as calcium carbonate carrying the active agent which further controls elution of the active agent from the pores (Roorda, e.g., Abstract, 0016); improved control is obtained in cooperation with the pores dimensioned and configured to retain the elution rate controlling matrix (Roorda, e.g., 0031-0034); the rate controlling matrix ensures the active is released from the pores in a controlled, determined and configured manner over a desired period of time (Roorda, e.g., 0054); Roorda teaches pores having a dimeter from about 10 nanometers to about 1 millimeter may be configured with a release controlling matrix (Roorda, e.g., 0012). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mustacich, US 4343788, in view of Cook, US 20100092535 and Roorda, US 20080057101 as applied to claims 21-22 above, and further in view of Desai, US 20120114734 (each cited previously).
The combined teachings of Mustacich, Cook and Roorda teach devices according to claim 21. 

Cook does teach the depth is a result effective parameter the skilled artisan would have optimized through standard methods available to modify the pore volume, e.g., volume of the matrix available for drug loading (Cook, e.g., 0075), but the combined teachings of Mustacich  do not expressly teach the depth of 100 nm to 2 microns recited in claim 44. 
Desai teaches medical implants and material which, like those of Cook include nanostructured surfaces, e.g., nanotubes which may serve as drug reservoirs and wherein the tubes a length ranging from about 1 to about 500 micron or about 1 to about 70 micron (Desai, e.g., 0012). Nanotubes correspond to nanochannels as claimed. The length recited in claim 44 overlaps with the range suggested in Desai. Similar to Cook, Desai teaches elution of drugs or biological agents form nanotubes can be controlled by varying the tube length, i.e., pore depth, and drug amount loaded in the nanotube (Desai, e.g., 0127). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified devices and materials as understood from the combined teachings of Mustacich, Cook and Roorda using guidance for depth of nanoporous reservoirs as found in the teachings of Desai to arrive at the presently claimed subject matter with a reasonable expectation of success. The skilled artisan would have been motivated to apply the teachings of Desai regarding pore size for guidance on pore depth to optimize pore volume in the matrix serving as a drug reservoir as suggested in Cook. The skilled artisan would have had a reasonable expectation of success because each document teaches medical devices comprising nanoporous matrix materials and an antimicrobial agent.
. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/WILLIAM CRAIGO/Examiner, Art Unit 1615          


/SUSAN T TRAN/Primary Examiner, Art Unit 1615